DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-7 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second guide being on the ladder as in claims 5 and 7, as well as the structure which provides the biasing force from claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is generally unclear in view of the drawings and drawing objection above. It is not clear to which structure applicant is referring to provide the biasing force for the pair of jaws 20. In the drawings, FIG 2 does not have any of the structure recited in the specification as providing biasing force, therefore it is unclear how applicant intended this biasing force to be accomplished, and how the structural components are meant to interact with the jaws.

Claim 1 states “a first open position” and “a second closed position”, however this language makes the positions indefinite because it is unclear if there is intended to be a second or third open position. Similarly, “a second closed position” indicates there is at least a first closed position. However, the claim has been examined as best understood to indicate there is an open and closed position.

Claim 1 line 5 recites “a pair of rotatable jaws” and then “the pair of jaws”, making the second recitation lack antecedent basis. 

Claim 1 line 7 “each end” is indefinite since it is unclear to which ends are being referred. This should be –each of the pair of ends—to be consistent with prior language.

Claim 1 lines 7-8 is indefinite, since it is unclear if the pair of ends are intended to be connected to the same connection point on one of the rotatable jaws, or if each end is connected to a respective connection point on each of the rotatable jaws. 

Claim 1 line 9 “the ends of the first strap” lack antecedent basis. 

Claim 3 recites “a pair of guides” indicating two guides, however claims 4-7 recite “a second guide” which makes the limitations unclear. It is unclear if applicant is referring to one of the pair of guides or to a third guide.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20170142959 A1) to Berkbuegler.
In regards to claim 1, Berkbuegler anticipates a treestand, comprising: a ladder (Berkbuegler; 12) having a plurality of rungs (Berkbuegler; see the rungs in FIG 1); a platform (Berkbuegler; 14) extending outwardly in a first direction from an upper end of the ladder (Berkbuegler; see FIG 1); a gripping surface at a front edge of the platform (Berkbuegler; any surface associated with the end of the platform 14 facing the ladder, or the surfaces connected to the ladder and the platform at the front edge which can be gripped); a pair of rotatable jaws under the platform (Berkbuegler; 30, 31 attached at the underside of 14), the pair of jaws rotatable between a first open position (Berkbuegler; FIG 3A) and a second closed position (Berkbuegler; FIG 3B); a first strap having a pair of ends (Berkbuegler; strap 42), each end connected to one of the pair of rotatable jaws at a connection point (Berkbuegler; connection point being at the screw which attaches the bracket to the rotatable jaw, 54a and 54b in FIG 4); and a second strap (Berkbuegler; 44) connected to the first strap at a point between the ends of the first strap (Berkbuegler; 44A).

    PNG
    media_image1.png
    611
    430
    media_image1.png
    Greyscale

In regards to claim 3, Berkbuegler anticipates the treestand of claim 1, further comprising a pair of guides (Berkbuegler; apertures in each of 52a, 52b) spaced laterally of the connection points (Berkbuegler; the opening guides in each of 52a, 52b for strap 42 is spaced laterally from the connection points at 54a, 54b), the first strap extending through the pair of guides (Berkbuegler; at 42a, 42b).

    PNG
    media_image2.png
    628
    450
    media_image2.png
    Greyscale


In regards to claim 4, Berkbuegler anticipates the treestand of claim 3, further comprising a second guide (Berkbuegler; 26) on the platform (Berkbuegler; connected to 14, see FIG 4), the second strap extending through the second guide (Berkbuegler; see FIG 4 where strap 44 extends through 26).

In regards to claim 6, Berkbuegler anticipates the treestand of claim 1, further comprising a second guide (Berkbuegler; 26) on the platform (Berkbuegler; connected to 14, see FIG 4), the second strap extending through the second guide (Berkbuegler; see FIG 4 where strap 44 extends through 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170142959 A1) to Berkbuegler in view of (US 20050129491 A1) to Smith.
In regards to claim 2, Berkbuegler teaches the treestand of claim 1, but fails to teach wherein the pair of jaws is biased to the first open position.
Smith teaches wherein the pair of jaws (Smith; 40a, 42a and 40b, 42b) is biased to the first open position (Smith; see FIG 1 where jaws are biased to an open position by springs 62a, 62b and see [0019] where the springs 62a 62b are described as extension springs to bias the jaws in an open position).

    PNG
    media_image3.png
    557
    405
    media_image3.png
    Greyscale

Berkbuegler and Smith are analogous art from similar fields of endeavor i.e. clamping devices with jaws.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Berkbuegler such that the jaws are biased to an open position, as taught by Smith. The motivation for doing so would be to allow the jaws to automatically open when the straps are no longer secured, thus allowing a user to very easily mount the treestand, take it down, or reposition it without needing excess movement to ensure the jaws are fully open.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170142959 A1) to Berkbuegler in view of (US 20190281812 A1) to Lee.
In regards to claim 5, Berkbuegler teaches the treestand of claim 3, further comprising a second guide (Berkbuegler; 26) on the platform (Berkbuegler; connected to 14, see FIG 4), the second strap extending through the second guide (Berkbuegler; see FIG 4 where strap 44 extends through 26).
Berkbuegler fails to teach where the second guide is on the ladder. 
Lee teaches where the second guide is on the ladder (Lee; 70 on the ladder 20, see FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the second guide to be from the platform to be on the ladder, such as taught by Lee. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reposition the second guide to be on the ladder instead of on the platform, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The motivation for repositioning the second guide would be to keep the strap aligned with the vertical bars of the ladder, thus keeping it out of the way and preventing potential hazards.
 
In regards to claim 7, Berkbuegler teaches the treestand of claim 1, further comprising a second guide (Berkbuegler; 26) on the platform (Berkbuegler; connected to 14, see FIG 4), the second strap extending through the second guide (Berkbuegler; see FIG 4 where strap 44 extends through 26).
Berkbuegler fails to teach where the second guide is on the ladder. 
Lee teaches where the second guide is on the ladder (Lee; 70 on the ladder 20, see FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the second guide to be from the platform to be on the ladder, such as taught by Lee. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reposition the second guide to be on the ladder instead of on the platform, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The motivation for repositioning the second guide would be to keep the strap aligned with the vertical bars of the ladder, thus keeping it out of the way and preventing potential hazards.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040084248 A1 to Burgeson teaches a treestand with a ladder with a plurality of rungs, and a second guide on the ladder.
US 5388664 A to Bator teaches a treestand with a pair of guides, and a second guide through which a cable is threaded, the cable moving a pair of rotatable jaws from a normally open position to a closed position when pulled on.
US 3336999 A to McSwain teaches a treestand with a platform, a pair of rotatable jaws, a ladder with a plurality of rungs, the jaws biased in the open position by a toggle joint.
US 20140182969 A1 to Overbaugh teaches a treestand with a pair of rotatable jaws actuated by a cord, the cord passing through a pair of guides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647